Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 1 of 17 PageID# 128



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA

In re:
COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK                       Case No. 2:20mc7
OF CORONAVIRUS DISEASE 2019 (COVID-19):
PHASED EXPANSION OF COURT OPERATIONS


                       General Order No. 2020-16

     The United States District Court for the Eastern District of

Virginia    has   continued       to   closely    monitor   the    outbreak     of

Coronavirus Disease 2019 (COVID-19), as well as the developing

guidance from the Centers for Disease Control and Prevention (CDC),

and state and local health authorities.

        I. Summary of Phased Expansion of Court Operations

     The Court takes the following actions as part of its phased

expansion of operations: 1

     (1) Consistent with this Court’s prior General Order 2020-
     12, and unless otherwise ordered by this Court, effective
     June   11,   2020,     in-person    proceedings      will    no   longer   be
     strictly     limited    to    “critical     or   emergency   proceedings.”
     Depending on local circumstances, in-person proceedings that
     may resume on June 11, 2020, with necessary social distancing
     safeguards in place, 2 include civil and criminal bench trials

1 In an effort to provide a complete picture of the anticipated phased
expansion of Court operations in our District, the summary also includes
certain actions already taken by this Court.

2 Efforts should be made to limit all in-person proceedings to the minimum
number of necessary participants, and the number of observers permitted in
the gallery at any given time should likewise be carefully limited by the
presiding judge, who may need to require observers to rotate in and out of
the Courtroom in order to protect all those present while preserving public
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 2 of 17 PageID# 129



     as    well     as    misdemeanor,          traffic,         and     petty        offense
     proceedings with precautions taken to reduce docket sizes to
     comply with social distancing requirements.                         As recommended
     by the Administrative Office of the United States Courts (AO)
     in its Federal Judiciary COVID-19 Recovery Guidelines (AO
     Guidelines), judges of this Court will “continu[e] to use
     video-       and    tele-conferencing            to     the       greatest        extent
     possible,”         for   both     civil         proceedings         and      criminal
     proceedings        authorized    by       the   CARES    Act.        Additionally,
     consistent with General Order 2020-11, which establishes a
     temporary      policy     authorizing           the   use     of    teleconference
     services to allow the public remote access to the audio-
     stream of remote or partially remote hearings, a presiding
     judge conducting an in-person hearing during the national
     emergency created by the COVID-19 pandemic may elect to
     utilize the toll-free teleconference service to allow the
     public the option to access the hearing without physically
     appearing, thereby reducing the number of individuals present
     in the Courtroom.


     (2) Face Coverings will be required to be worn in all common
     areas of our Courthouses, to include in all Courtrooms, and
     social distancing of at least six feet shall be maintained
     whenever      possible.         For       detailed      information         on    these
     requirements, and applicable exceptions, see General Order
     2020-14.            Additionally,           for       information           regarding
     restrictions on entry to our Courthouses, see the Attachments
     to General Order 2020-15.




access to our Court. In order to ensure that galleries are not overcrowded,
the Court will make efforts to mark permissible seating areas in the gallery
of each of our Courtrooms at least six feet apart.

                                           2
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 3 of 17 PageID# 130



     (3) As recommended by the AO, employees “should conduct a
     health self-assessment,” prior to entering our Courthouses,
     to    include    an    evaluation       for     COVID-19    symptoms        and   a
     temperature      check      whenever    possible. 3        If   an   employee’s
     temperature is greater than 100.4 degrees Fahrenheit, or if
     an employee is exhibiting other signs of COVID-19 infection
     per CDC guidance (which includes coughing), he or she must
     stay home, contact the appropriate supervisor, and should
     consider calling his or her physician.                Similarly, building
     tenants are requested to perform a daily health assessment
     and should stay home if they have a temperature greater than
     100.4 or are exhibiting COVID-19 symptoms.                  All Court units,
     chambers, and building tenants are further encouraged to
     request    that       any    Courthouse       visitors     with      whom     they
     communicate, to include probationers, attorneys, litigants,
     witnesses, jurors, and guests, similarly conduct a health
     self-assessment before entering our Courthouses and avoid
     appearing and contact the               appropriate office/chambers if
     sick.


     (4)   While     more    in-person       proceedings      will   be       permitted
     beginning on June 11, 2020, no criminal jury trials shall be
     conducted prior to Tuesday, July 7, 2020. Jury trials involve
     additional      exposure       risks     that     necessitate        a    further
     reduction in COVID-19 cases within our District before they
     can be safely conducted, as well as the creation of special


3 In addition to any reference tool that may be provided by a Court Unit
Executive (Chief Probation Officer or Clerk of Court), the Virginia
Department of Health Daily Monitoring Log may be a helpful reference tool
for conducting a daily self-assessment.       See https://www.vdh.virginia.
gov/content/uploads/sites/182/2020/03/Daily_Monitoring_Log.pdf.     For more
information on COVID-19 symptoms, and for a “Self-Checker” questionnaire
that may assist those feeling ill, see https://www.cdc.gov/coronavirus/2019-
ncov/if-you-are-sick/steps-when-sick.html.

                                         3
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 4 of 17 PageID# 131



     procedures to reduce the risk of COVID-19 exposure during
     trial, which may require the reconfiguration of Courtrooms
     and/or the use of multiple Courtrooms to conduct a single
     jury trial.       Moreover, the additional time will permit the
     Court    to   develop       and      circulate        safety        procedures          to
     prospective jurors, witnesses, litigants, attorneys, and the
     public, in order to foster confidence in the safety of the
     jury process.       Efforts will also be made to develop a process
     to pre-screen prospective jurors in order to reduce the number
     of individuals that are summonsed to the Courthouse only to
     be excused at an early stage in the Voir Dire process.                                The
     AO’s working group responsible for addressing the resumption
     of jury trials is still actively developing guidance on how
     to safely conduct jury trials in the midst of the COVID-19
     pandemic, and the July 7, 2020, date may be extended by
     subsequent       order    of      the       Court    depending        on        evolving
     conditions across our District.


     (5) Grand juries may be utilized again in all Divisions of
     this Court beginning on June 11, 2020, as long as the grand
     jury    proceedings      are    conducted          with    the     same    procedural
     safeguards    and    strict       social      distancing         (which        requires,
     among    other    things,      the   use      of    the    gallery        of    a   large
     courtroom) as have been implemented for the “emergency” grand
     jury    proceedings      conducted,         or     currently       scheduled,         with
     special authorization of the Chief Judge.                        The U.S. Attorney
     shall    coordinate      with      the      senior        active    judge        of   the
     Alexandria and Richmond Divisions, and the Chief Judge of the
     Court for the Norfolk and Newport News Divisions, to determine
     scheduling for grand juries to be conducted after June 11,
     2020, in order to ensure the availability of a sufficiently
     large Courtroom and required associated space.                             New grand

                                             4
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 5 of 17 PageID# 132



     juries should not be empaneled before Tuesday, July 7, 2020
     at the earliest, in light of the number of prospective jurors
     that must be summonsed in order to empanel a new grand jury.
     The U.S. Attorney shall not empanel a new grand jury without
     prior permission of the Chief Judge.


     (6)    No civil jury trials shall be conducted until further
     notice,       as      the   interests     of   justice    require     the
     prioritization of criminal jury trials during the upcoming
     months.       After criminal jury trials resume, the Court will
     reassess its capacity to conduct civil jury trials and then
     establish a timeline for the resumption of such trials.


     (7) Naturalization ceremonies will continue to be postponed
     until further notice, with naturalizations for individuals
     that    are     not     pursuing   a    name   change    being   handled
     administratively by U.S. Citizenship and Immigration Services
     for the next several months due to the naturalization backlog
     created by the COVID-19 pandemic. 4


     (8) Consistent with this Court’s prior General Order 2020-4,
     all    non-case       related   outside   events,   tours,   and    other
     gatherings in our Courthouses continue to be postponed until
     further notice.




4 In the event that a naturalization candidate that requires a name change
has a critical need to move forward with naturalization without further
delay, the Chief Judge may grant an exception on a case-by-case basis and
permit a judicial officer to hold a limited proceeding if it can be conducted
in a manner that conforms with strict social distancing requirements.

                                        5
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 6 of 17 PageID# 133



         II. Explanation of Staged Expansion in our District

     In an effort to provide further transparency and clarity

regarding the dates selected for the staged resumption of live

proceedings and bench trials, criminal jury trials, and then civil

jury trials, a detailed explanation is provided below.

                A. Virginia’s Local Response to COVID-19

     On March 23, 2020, the Governor of Virginia issued an order

restricting the operations of restaurants and other “non-essential

retail businesses” for a period of one month; the Governor later

extended such order two additional times.                   On March 30, 2020, the

Governor issued an order instructing all Virginians to remain in

their homes through June 10, 2020, unless leaving to engage in an

activity designated as permissible by such “stay-at-home” order.

Later,   in    early    May   of    this    year,     the    Governor   outlined    a

preliminary plan for a phased reopening of Virginia, which would

begin prior to the previously established date of June 11, 2020.

     Effective May 15, 2020, with appropriate social distancing

and other restrictive rules in place, Virginia began its phased

reopening.     Phase I of Virginia’s reopening plan permits certain

businesses     to    once   again   serve      the    public,   and   the   Governor

announced that the previously enacted “stay-at-home” order would

become   a    “safer-at-home”       order      that   permits    more   freedom    of

movement, but still encourages Virginians to stay at home as much

as possible.        Notably, however, the May 15, 2020, phased reopening

                                           6
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 7 of 17 PageID# 134



did not include multiple cities and counties in Northern Virginia,

the city of Richmond, or the county of Accomack, due to the

severity of the local COVID-19 outbreaks in such areas.                          The

Governor indicated that these excluded areas, which are located

within the Alexandria, Richmond, and Norfolk Divisions of this

Court, will remain in “Phase Zero” until at least May 28, 2020.

                      B. The AO Recovery Guidelines

     On April 24, 2020, the AO updated its COVID-19 pandemic

response resources by providing the AO Guidelines as a model for

federal courts to resume or expand operations in a carefully

calculated    and    phased     manner.        The   AO    Guidelines      expressly

recognize that “[b]ecause each state and municipality is in a

different posture in the fight against COVID-19, each circuit and

district will have to make local decisions on operational status

based on the jurisdiction’s current COVID-19 case count and local

stay-at-home and quarantine orders.”                    Such Guidelines provide

needed flexibility to individual districts based on the obvious

variation    in    district-by-district          COVID-19    risk    factors,    and

expressly    acknowledge       that   courts     will     likely    have   different

starting    points    in   their      phased     reopening     as    some    federal

courthouses       previously     shut     down    entirely,        whereas    others

continued to conduct limited operations similar to “Phase I” of

the reopening plan outlined by the AO.               In taking the appropriate

steps to reestablish or expand court operations, the AO recommends

                                          7
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 8 of 17 PageID# 135



that the phase initially selected as a starting point “not be any

greater than the phase” communicated by the local public health

community.

     The AO Guidelines propose several “gating criteria” that

should   be   satisfied   before    a       court   proceeds   with   a   phased

reopening, to include “sustained downward trending average of

cumulative daily COVID-19 case counts over a 14-day period,” and

a “rescission of local restrictive movement and/or shelter in place

orders.”      Such criteria are to be used not only during the

reopening process, but over time to determine whether the court

should progress to the next phase and further expand operations,

or step back to a more restrictive phase in light of worsening

local conditions.      As explained by the AO, the phased approach

should be implemented in a manner whereby the “health and welfare

of each Judiciary employee, contractor, and member of the public

that enters our facilities” is given “paramount” importance, with

the stated goals including mitigating risks of COVID-19 resurgence

and protecting “vulnerable individuals.” 5




5 Per CDC Guidance, “vulnerable individuals” include: (1) people 65 years
and older; (2) people who live in a nursing home or long-term care facility;
and (3) people of all ages with underlying medical conditions, particularly
if not well controlled, including those who suffer from chronic lung disease,
moderate to severe asthma, serious heart conditions, immune disorders,
severe obesity, diabetes, chronic kidney disease, or liver disease. See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
at-higher-risk.html.

                                        8
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 9 of 17 PageID# 136



           C. Discussion of the Court’s Staged Expansion

     Recent circumstances, to include the Governor of Virginia’s

amendments to the Virginia timeline for phased reopening, as well

as the issuance of the AO Guidelines, have led this Court to re-

evaluate its current operational posture.           The first step was to

determine which “Phase” from the AO Guidelines most aligns with

the Court’s current operations because, with the exception of

emergency cleaning closures and the temporary repurposing of the

Newport News Courthouse as an Emergency Judicial Center, the

Courthouses   in    this   District   have    remained    open   for   limited

operations,    to   include   in-person      hearings    for   “critical   and

emergency” matters.        The Court’s evaluation revealed that our

Courthouses are currently operating in a manner very close to what

the AO Guidelines describe as Phase I, and that conditions in this

District are progressing toward meeting the gating criteria to

expand operations closer to what the AO describes as Phase II,6

although the June 11, 2020, operational step forward in this


6 Phase I of the AO Guidelines involves limited courthouse operations,
maximum teleworking, strict social distancing and isolation, and conducting
in-person hearings/proceedings only for critical and emergency matters.
While the AO indicates that a court operating in Phase I should “evaluate”
whether any jury trials can be conducted, the strict requirement of six feet
of social distancing appears to largely eliminate the prospect for jury
trials. Phase II of the AO Guidelines still encourages in-person proceedings
to be limited and recommends continued use of video and teleconferencing to
the greatest extent possible; however, it allows for more in-person
proceedings and some jury trials, and recommends that, depending on the
circumstances, either “strict” or “moderate” social distancing protocols be
followed.   Phase II further provides that “vulnerable individuals” as
defined by the CDC, a classification that likely reaches many judicial
officers and experienced attorneys in our District, continue to telework.

                                      9
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 10 of 17 PageID# 137



District will not include the resumption of criminal or civil jury

trials.

        To better explain this Court’s measured approach to expanding

operations, the Court first notes that, while it is true that the

Commonwealth of Virginia has taken a small step forward in emerging

from its COVID-19 shutdown, the limited opening beginning on May

15, 2020, came with substantial caveats aimed at continuing to

limit     person-to-person    contact.       These     restrictions      include

continuing to ban social gatherings of more than ten people, as

well as strongly encouraging or requiring six feet of social

distancing and wearing face coverings in public settings (workers

in certain businesses that are reopening or expanding operations

will be required to wear face coverings). 7

      Second, although the Governor’s stated goal was for Virginia

to collectively reopen all areas of the Commonwealth at the same

time, the local conditions caused by the persistence of the COVID-

19   outbreak   caused   local     leaders   to   request   that   the   phased

reopening be delayed in Northern Virginia, Richmond, and Accomack.

Notably, each of these areas falls within a different Division of

this Court.     The powerful signal from local leaders in response to

local    community   spread   is    supported     by   testing   results   with




7 See https://www.governor.virginia.gov/media/governorvirginiagov/governor-
of-virginia/pdf/Virginia-Forward-Phase-One-Business-Sector-Guidelines.pdf.

                                      10
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 11 of 17 PageID# 138



persistently high positivity rates, and counsels in favor of the

measured approach taken today by this Court.

       Third, as of the date of this General Order, the AO gating

criteria    recommending    the   identification       of   a   fourteen-day

downward trend in new COVID-19 cases has not been met based on

case   counts   across   Virginia,   although    the   statewide    data   of

“percent positivity” has been trending down for several weeks. 8

While this Court will continue to consider a broad spectrum of

available data in an effort to mitigate the risks of COVID-19

resurgence and protect all individuals in our Courthouses, and

most especially “vulnerable individuals,” the case-count gating

criteria recommended by the AO remains an important data point. 9



8 While, the statewide percent positivity has been trending down for several
weeks, the percent of positive cases in Richmond and in the area around our
Alexandria Courthouse remains much higher than the rest of the Commonwealth,
which is an obvious concern for local leaders and this Court. This Court
will continue to closely monitor the outbreaks in these areas over the next
several weeks to ensure that Court operations in these areas are not expanded
prematurely.
9  Although no metric alone is determinative, the statewide “percent
positivity” seven-day rolling average based on “lab report date” was relied
on heavily by the Governor of Virginia in making his decision to move forward
with a limited reopening. Like the statewide percent positivity, the number
of people hospitalized with confirmed or pending COVID-19 tests appears to
have been trending downward for multiple weeks. The total number of new
daily cases has yet to see a downward trend, although there has been a
flatting of the curve of new cases (the seven-day rolling average of new
daily cases has fluctuated between approximately 825 and 950 for the past
two weeks). On May 25, 2020, Virginia reported 1,483 new COVID-19 cases,
by far the greatest number of daily COVID-19 cases reported in Virginia
since the beginning of the outbreak. However, just one day earlier, on May
24, 2020, less than 500 new cases were reported, by far the lowest number
reported in more than a month.        Such daily fluctuations reflect the
importance of considering the case totals on a five-day or seven-day rolling
average basis when attempting to identify a “trend.”       Additionally, the
Court must consider the fact that far more tests are being conducted in

                                     11
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 12 of 17 PageID# 139



     Relatedly, the AO gating criteria regarding the rescission of

local restrictive movement orders has not been met as of the date

of this General Order in Northern Virginia, Richmond, or Accomack,

although it is anticipated that such areas will soon move into

what Virginia has defined as its “Phase One.”        Therefore, the Court

is announcing these actions today because it recognizes the need

for advance planning and scheduling of hearings.           Although this

Court anticipates that conditions will warrant the expansion of

Courthouse operations by June 11, 2020, such date is subject to

amendment should case counts fail to decline, if there is a notable

increase in percent positivity, or if there are significant further

delays in opening Northern Virginia, Richmond, and Accomack.

     In light of the current conditions in Virginia, and the

anticipated conditions several weeks from now, “on-site Court

proceedings and off-site visits to supervisees” can be increased

starting June 11, 2020, but only to the extent deemed appropriate

by   the   presiding   judge    and    the   Chief   Probation   Officer,

respectively.     While such expanded operations are authorized,

consistent with AO Guidance, this Court will “continu[e] to use

video- and tele-conferencing to the greatest extent possible,” and


Virginia on a daily basis, which will lead to more positive results even as
the “percent positivity” drops. The fact that the number of daily new cases
remains persistently high illustrates why this Court’s next planned step
forward: (1) is a measured step forward, generally requiring strict social
distancing and mandated face coverings; (2) will not take effect for more
than two weeks; and (3) is subject to revision should conditions fail to
improve.

                                      12
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 13 of 17 PageID# 140



“[f]ace-to-face    meetings      should     continue   to     try    to   limit

gatherings to the minimum size needed [and] adhere to strict social

distancing and hygiene protocols.”              All vulnerable individuals

that work in our Courthouses should continue to telework to the

greatest extent possible, and all visitors to our Courthouses that

qualify as “vulnerable” should, if possible, pursue alternative

means   to   conduct    their   necessary   business   without       physically

appearing in our Courthouses, to include the utilization of remote

proceedings.    Consistent with AO guidance, employees that do not

qualify as “vulnerable” are still encouraged to telework after

June 11, 2020, “whenever possible and feasible with Judiciary

operations.”    All litigants and lawyers are encouraged to continue

submitting    filings    remotely   to    the   greatest    extent   possible.

Although the Clerk’s Office public counters will remain closed to

the public until further notice, filing drop boxes are available

in each of our Courthouses.         Such drop-boxes allow litigants to

date stamp their filings and securely submit them without entering

the Clerk’s Office, and a telephone is available in the drop-box

area to allow filers to obtain assistance from District Court and

Bankruptcy Court Clerk’s Office staff.           These Clerk’s Office staff

will continue working, in our Courthouses and remotely, to process

electronic and drop-box filings and to answer calls made from inside

and outside our Courthouses.



                                     13
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 14 of 17 PageID# 141



     As to jury trials, the Court finds that it is premature to

begin jury trials on June 11, 2020, when the other proceedings

referenced above are permitted to begin, because of, among other

considerations: (1) the slight relaxation (as contrasted with

“rescission”) of local restrictive movement orders in Virginia;

(2) the fact that cities and/or counties located in three of the

four Divisions of this Court remain in “Phase Zero” of Virginia’s

phased    reopening    plan   and    have   not    yet     implemented     their

anticipated “relaxation” of restrictive movement orders; (3) the

sheer    number   of   individuals    (including     jurors      and    alternate

jurors, the presiding judge, court staff, counsel, litigants, U.S.

Marshals, Court security officers, witnesses, and members of the

public) that are present in the same room during a jury trial;

(4) the increased exposure risk to incarcerated Defendants, U.S.

Marshals, and local jail officials when incarcerated Defendants

are repeatedly transferred to and from our courthouses over the

course   of   a   multi-day   or   multi-week     trial;   (5)    the   physical

distancing challenges associated with bench conferences, which are

a frequent occurrence in both criminal and civil trials; and

(6) the fact that our existing physical facilities, as currently

designed and used, place jurors far less than six feet apart for

almost the entire trial day (to include in the jury assembly room,

Courtroom gallery, Courtroom jury box, and in relatively small

jury rooms).      Both the AO and this Court continue to evaluate and

                                      14
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 15 of 17 PageID# 142



develop procedures and “best practices” to safely conduct a jury

trial in the midst of a deadly and contagious pandemic, 10 procedures

that once finalized may only allow for trials in a limited number

of courtrooms that can accommodate configurations conducive to

social distancing.

     Moreover, in light of the number of individuals that must be

present in the courtroom for a jury trial, and the fact that jurors

and prospective jurors are compelled to appear in court and must

be safeguarded, trials may require the use of multiple courtrooms

to facilitate sufficient space for distancing and deliberations,

which will put a further strain on the number of trials that can

be safely conducted at any given time. 11        Accordingly, this Court



10 Based on the Court’s inability to safely conduct jury trials at this time,

to include the likely and understandable difficulty for any empaneled juror
to maintain focus on the presentation of evidence to the degree necessary
to provide a fair trial in the absence of robust procedures to ensure juror
safety, and for the reasons stated in General Orders 2020-06, 2020-07 and
2020-12, the period of June 11, 2020, through July 6, 2020, is hereby
excluded from the speedy trial calculations for the commencement of trial,
pursuant to 18 U.S.C. § 3161(h)(7)(A).       The Court makes such “ends of
justice” findings after balancing the factors discussed in 18 U.S.C.
§ 3161(h)(7)(B), and finds that the exclusion of such time is necessary to
avoid a miscarriage of justice, to allow lawyers and litigants the time
necessary for effective preparation, and to balance the health and safety
of jurors and prospective jurors, court employees, criminal defendants,
counsel, judges, and the public with the Constitutional and statutory
responsibility to continue federal court operations during the COVID-19
pandemic. It is anticipated that judges of this Court will likely revisit
this issue and make any additional speedy trial findings needed in the
record of individual criminal cases where trial was delayed as a result of
the COVID-19 outbreak.

11Furthermore, the process of selecting a petit jury may take days, rather
than hours, as much smaller groups of individuals will need to be called in
at one time, and the number of individuals that will ultimately be excused
due to advanced age, health conditions, previously unanticipated issues with

                                     15
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 16 of 17 PageID# 143



finds that it is necessary to continue to monitor local conditions

and the AO gating criteria (which have not yet been satisfied in

Virginia)   for   a   period    of    at       least   thirty    days       after   the

anticipated     reopening    of      Northern      Virginia,         Richmond,      and

Accomack. In an effort to provide scheduling transparency in light

of the number of persons involved in coordinating a federal jury

trial, the Court finds that no criminal jury trials shall be

conducted prior to Tuesday, July 7, 2020. 12

     In contrast to criminal jury trials, civil jury trials are

postponed     indefinitely     at    this       time   in     light    of     criminal

defendants’    constitutional       and    statutory        speedy    trial   rights.

Importantly, the Court’s anticipated reduced capacity to try jury

trials during the upcoming months, coupled with the backlog of

cases caused by the COVID-19 pandemic, mandates that criminal

matters be prioritized and that resources be focused on trying

criminal cases as soon as it is safe to do so.                       After criminal

jury trials resume and the precautionary procedures and trial

schedules are better established, the Court will reassess its




child care, or other complications caused by the COVID-19 pandemic, will
likely substantially delay the selection process.

12 Such date is announced in order to provide the greatest degree of
predictability that is possible during this unpredictable time, where
pandemic conditions continue to evolve on a daily basis. The emerging case
statistics and the response of local and statewide authorities will factor
heavily in this Court’s later decision as to whether such date remains an
appropriate date to safely begin conducting criminal jury trials or whether
the resumption of such trials must be further delayed.

                                          16
Case 2:20-mc-00007-MSD Document 16 Filed 05/26/20 Page 17 of 17 PageID# 144



capacity to conduct civil jury trials and then announce a date for

the resumption of civil jury trials.

       The operational path forward outlined above, which is subject

to modification as conditions evolve, was reached after careful

consideration of the risks to the public, litigants, counsel, court

employees, and judges, and after consultation with appropriate

stakeholders and other judges of this Court.           Careful evaluation

of local conditions in our District will continue, and evidence

from    public   health    authorities   documenting    a   reduction,   or

resurgence, of COVID-19 cases will ultimately determine whether

the current plan is feasible, or whether it becomes necessary to

take a more cautious approach to expanding Court operations.

       It is so ORDERED.




                                                    /s/
                                               Mark S. Davis
                                    CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
     26
May ____, 2020




                                    17
